Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 6/17/22 has been entered.  Claims 1-9, 12-13, 15, 17, and 19-25 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      Claims 1-9, 12-13, 15, 17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claim 1 and thereby the claims which depend from claim 1 recites “and.” at the end of the claim.  It is not clear what is intended by this recitation of “and” because nothing follows it.  The newly added material which immediately precedes “and.” Has a comma prior to “and.”  It is therefore not clear that the recitation of “and” is not intentional.  The scope of the instant claims is therefore not clear.

For the purposes of examination, the claim will be interpreted as requiring nothing after “and.” because nothing is recited after “and.” in the instant claims.

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.       Claims 1-5, 8, 9, 12-13, 15, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0147275 Bublewitz et al. in view of WO 2016/196048 Hoffmann et al.

Regarding claims 1-3, 5, 20-22, and 24:

Bublewitz discloses a kit of parts having two components.  See Bublewitz, the abstract and paragraph [0001].
Component A may contain 196 parts of an α, ω-divinylpolydimethylsiloxane which falls within the scope of the instantly claimed polyorganosiloxane with at least two olefinically unsaturated groups (component A1 of the instant claims).  Component A may contain 2.5 parts of a platinum-siloxane complex dissolved in divinylpolydimethylsiloxane having a pure platinum content of 1%.  The platinum compound falls within the scope of the instantly claimed addition cure catalyst and amounts thereof of the instant claims 1 and 2.  1% of 2.5 is 0.025 parts Platinum.  0.025/(196+2.5+1.5) * 100% = 0.0125% platinum in the composition of Bublewitz, paragraph [0174] which falls within the scope of the amounts of the instant claim 2.  Component A may contain 1.5 parts of titanium (IV) tetrapropylate which falls within the scope of the instantly claimed condensation cure catalyst and the amounts thereof of the instant claim 3.  1.5/(196+2.5+1.5) * 100% = 0.8% titanium (IV) tetrapropylate in the composition of Bublewitz, paragraph [0174] which falls within the scope of the amounts of the instant claim 3.  See Bublewitz, paragraph [0174].  The composition a) of Bublewitz, paragraph [0174] falls within the scope of the instantly claimed Catalyst Part I.

Bublewitz’s component B may contain 113 parts of a polymethylhydrogensiloxane which falls within the scope of the instantly claimed organohydrogenpolysiloxane.  Bublewitz’s component B may contain 83 parts of an α, ω-dihydroxypolydimethylsiloxane which falls within the scope of the instantly claimed alkylsiloxane having at least one silanol moiety and the instantly claimed amounts thereof.  83/(3*(196+2.5+1.5) + 1*(113+83+0.34+3)) * 100% = 10.38% of α, ω-dihydroxypolydimethylsiloxane based on the weight of the total composition which falls within the scope of the instantly claimed amount of the instantly claimed alkylsiloxane having at least one silanol group.  See Bublewitz, paragraphs [0174], [0175], and [0176].  Bublewitz’s component B may contain 0.34 parts of 1,2-divinyltetramethyldisiloxane and 3 parts of an α, ω-divinylpolydimethylsiloxane both of which falls within the scope of the instantly claimed polyorganosiloxane with at least two olefinically unsaturated groups.  See Bublewitz, paragraph [0175].  The composition b) of Bublewitz, paragraph [0175] falls within the scope of the instantly claimed Base Part II.
The combination of Bublewitz’s parts a) and b) discussed above in paragraph [0176] gives the kit of parts of the instant claim 1 except for the instantly claimed fillers and amounts thereof.
The above example of Bublewitz does not recite the use of fillers therein.

Bublewitz, paragraphs [0052] and [0056] discloses using reinforcing fillers in their compositions, which includes the use of fillers in the above discussed exemplified compositions.  The exemplified filler of Bublewitz is highly dispersed silicic acid which is necessarily one of the silicic acids of the instant claim 20 noting the pyrogenic silicic acid of Bublewitz, paragraph [0103].  The pyrogenic silicic acid with the higher BET surface areas of Bublewitz, paragraph [0103] will necessarily have lower particle sizes than the very large 200 µm of the instant claim 22.  

Bublewitz, paragraphs [0180]-[0183] contains 70 % by weight fillers, including the silica, silicic acid, and molecular sieve, which is a filler because it’s volume fills.  Bublewitz does not limit the amounts of their fillers and clearly exemplifies 0 and 70% by weight fillers.
The viscosities of all of the divinylpolydimethylsiloxanes of the above examples fall within the scope of the instant claim 5.


Hoffmann discloses similar dental impression and retraction kits.  See Hoffmann, the abstract, page 1, lines 11-14, 17-19, and 20-22.  Note that high viscosity is desired for retraction and low viscosity for accurate impressions.  Hoffmann, page 1, lines 23-26 discusses the two-setting mechanism for increasing viscosity which is used by Bublewitz.  See Hoffmann, page 5, lines 29-31 and page 6, lines 1-4 for the description of “retraction material”.  Hoffmann, page 28, line 17 discloses using 1 to 60 weight % of filler in their compositions.  These amounts of filler may be in the other components also.  Hoffmann, page 32 describes the BET surface of their fillers.  Hoffmann, page 33, lines 3-30 discuss the fillers and amounts.  Hoffmann, page 33, lines 8-10 discloses that too high filler content gives consistency and rheological properties that do not allow the impression material to capture good detail accuracy of the preparation margins and teeth.  The consistency and rheological properties discussed by Hoffmann include the effects of viscosity by definition of “rheology”.  Hoffmann, page 33, lines 11-12 teaches that too low filler content gives too low strengthening effect and paste separation, e.g. filler sedimentation.  Hoffmann, page 33, line 20 shows molecular sieves to be fillers also.  Hoffmann, page 33, line 27 teaches a lower amount of 10 weight % filler.  Hoffmann, page 34, lines 1-8 discloses amounts of their fillers (h2) and the reasons therefore.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to add the instantly claimed fillers and amounts thereof, including the amounts of the instant claims 21 and 24, to the above discussed exemplified kit of parts of Bublewitz, paragraphs [0174]-[0176] because Bublwitz discloses adding fillers to their compositions in unlimited amounts, including exemplified amounts of 0 and 70 weight % filler, Hoffmann shows the instantly claimed fillers and amounts to be useful in kits for dental impressions and retraction, Hoffmann shows the effects of filler amounts on the properties of the compositions made from their kits, as discussed above, and Hoffmann shows that high viscosity is desired for retraction while low viscosity is required for accurate impressions, such that the ordinary skilled artisan would have understood how to choose amounts of fillers within the amounts discussed in Hoffmann to achieve their desired degrees of retraction and impression accuracy by adjusting the composition consistency and rheological properties, which include viscosity.  Thus, filler amount is a result effective variable in that it predictably effects composition consistency and rheological properties, which includes viscosity.  Viscosity predictably effects the detail accuracy of the preparation margins and teeth.  Hoffmann teaches the higher viscosity compositions to be better for retraction.  It is within the ability of the ordinary skilled artisan to choose the amount of filler that gives the desired amount of retraction and detail accuracy of the preparation margins and teeth.  See MPEP 2144.05  II.  B.  Hoffmann does establish the amount of filler to be a result-effective variable that predictably effects the composition ability to retract and to allow the impression material to capture good detail accuracy of the preparation margins and teeth according to the teachings of Hoffmann.  

Regarding claim 4:

Polymer molecular weight and viscosity are related as evidenced by the definition of “viscosity average molecular weight”.  It is noted that the polymethylhydrogensiloxane of paragraph [0175] of Bublewitz has a molecular weight of 7000 g/mole and a viscosity of 200 mPas.  The α, ω-dihydroxypolydimethylsiloxane which falls within the scope of the instantly claimed alkylsiloxane having at least one silanol group has a viscosity of 2000 mPas.  It has a similar molecular structure as Bublewitz’s polymethylhydrogensiloxane.  Therefore, its molecular weight relationship to viscosity is expected to be roughly similar to that of Bublewitz’s polymethylhydrogensiloxane.  The viscosity of Bublewitz’s polymethylhydrogensiloxane is 1/10th that of their α, ω-dihydroxypolydimethylsiloxane.  Therefore, the molecular weight of Bublewitz’s α, ω-dihydroxypolydimethylsiloxane is expected to be about 10 times that of their polymethylhydrogensiloxane or about 70000 g/mole.  Even if there is a very large error factor, the molecular weight of Bublewitz’s α, ω-dihydroxypolydimethylsiloxane is expected to be within the broad molecular weight range of the instant claim 4.

Regarding claim 8:

The above discussed composition of Bublewitz would have been expected to have at least one of the properties of the instant claim 8 because of its compositional similarities to the compositions of the instant claims and the broad ranges of Shore Hardness A, water contact angle, and consistency, noting Bublewitz, paragraph [0034], which encompasses the instantly claimed consistencies.  See MPEP 2112.

Regarding claim 9:

All of the components in the above compositions of Bublewitz modify its viscosity and therefore fall within the scope of the rheology modifier(s) of the instant claim 9.
Bublewitz, paragraphs [0042] and [0050] discloses using inhibitors in their compositions.  The above exemplified ingredients and amounts coupled with the specific teaching to use inhibitors in the compositions of Bublewitz discloses the instantly claimed inventions of the instant claim 9 with sufficient specificity to anticipate the instant claim 9.

Regarding claims 12 and 13:

The application of the above discussed composition of Bublewitz to make the dental impressions of Bublewitz is expected to necessarily make the above discussed composition of Bublewitz go into the tooth sulcus according to Bublewitz, paragraph [0016], noting “this causes the light-bodied correction material to flow into narrow cavities and the sulcus”.  The process requires the impression tray of the instant claim 13 and an application device.  Note the mixing and dosing devices of Bublewitz, paragraph [0178].  Coupled with the compositions of Bublewitz discussed above, this gives the kit of the instant claim 13.  The method of Bublewitz therefore anticipates the instant claims 12 and 13.

Regarding claims 15 and 19:


Bublewitz does not disclose mixing their kit parts discussed above with the mixer of the instant claim 15 and keeping it in the container of the instant claim 19.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to mix the above discussed kit parts of Bublewitz with the static mixing tip of the instant claim 15 and to contain the two parts thereof, prior to mixing, in the containers of the instant claim 19 because Bublewitz, paragraph [0178] states that their kits discussed above can be mixed and dosed from commercially available mixing and dosing devices, Bublewitz, paragraph [0183] shows a dual chamber cartridge with a static mixer to be a typical commercially available mixing and dosing device, and using this device would have been expected to give the benefits and properties obtained by its use in Bublewitz, paragraph [0183].


Regarding claim 17:

Bublewitz discloses adding additives to either of their components at paragraphs [0049]-[0058].  The above exemplified ingredients and amounts coupled with the specific teaching to use the additives of Bublewitz, paragraphs [0049]-[0058] in the compositions of Bublewitz discloses the instantly claimed inventions of the instant claim 17 with sufficient specificity to anticipate the instant claim 17.

Regarding claim 23:

Bublewitz, paragraph [0104] discloses quartz as their fillers which falls within the scope of the instant claim 23.

  Regarding claim 25:

Bublewitz does not describe the BET surface of the instant claim 25.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use fillers if the BET surface of the instant claim 25 in the kits of Bublewitz because Bublewitz discloses using reinforcing inorganic fillers of BET surface area of greater than 50 m2/g at paragraph [0103], Hoffmann, page 32, lines 22-24 discloses using reinforcing fillers of BET surface 50 m2/g to 400 m2/g, which are encompassed by Bublewitz, and these reinforcing fillers with the BET surfaces of the instant claims would have been expected to give the same properties to the composition of Bublewitz that they give to the compositions of Hoffmann.

5.     Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0147275 Bublewitz et al. in view of WO 2016/196048 Hoffmann et al., as applied to claims 1-5, 8, 9, 12-13, 15, 17, and 19-25 in paragraph 4 above, and further in view of US Pat. Application Publication No. 2005/0027032 Hare.

The discussion of the above paragraph 4 are repeated here in its entirety.

Hoffmann discloses the ingredients and amounts thereof discussed in paragraph 4 above.

Regarding claim 6:

Bublewitz does not specify the use of the QM silicones of the instant claim 6.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the compositions of Bublewitz discussed in paragraph 3 above with the QM silicones of the instant claim 6 because Bublewitz paragraph [0037], particularly “at least one” encompasses the use of more than one vinylpolysiloxane, Hare, paragraphs [0038]-[0040] shows adding QM silicones to similar dental compositions as those of Bublewitz to increase their crosslinking density, and adding these QM silicones to the compositions of Bublewitz would have been expected to increase their crosslinking density, which is expected to increase their strength, rigidity, and dimensional stability, and would have been expected to give any other properties the QM silicones contribute to the compositions of Hare to the compositions of Bublewitz discussed above.

Regarding claim 7:

Bublewitz does not specify the ingredient amounts of the instant claim 7.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the compositions of Bublewitz discussed in paragraph 3 above with the QM silicones and ingredient amounts of the instant claim 7 because Bublewitz uses similar ingredient amounts in their example discussed above, Bublewitz, paragraph [0037], particularly “at least one” encompasses the use of more than one vinylpolysiloxane, the presence of the QM silicones in the compositions of Bublewitz would have been expected to give the composition properties the QM silicones contribute to the compositions of Hare, the presence of surfactants is encompassed by Bublewitz’s auxiliaries of paragraph [0058], and the instantly claimed amounts would have been expected to give similar properties to the compositions of Bublewitz as they give to the compositions of Hoffmann coupled with the properties of the compositions of Bublewitz.


Response to Applicant’s Arguments

6.     The following response is in reply to the applicant’s arguments as they apply to the new grounds of rejection of paragraphs 4 and 5 above:

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to add the instantly claimed fillers and amounts thereof, including the amounts of the instant claims 21 and 24, to the above discussed exemplified kit of parts of Bublewitz, paragraphs [0174]-[0176] because Bublwitz discloses adding fillers to their compositions in unlimited amounts, including exemplified amounts of 0 and 70 weight % filler, Hoffmann shows the instantly claimed fillers and amounts to be useful in kits for dental impressions and retraction, Hoffmann shows the effects of filler amounts on the properties of the compositions made from their kits, as discussed above, and Hoffmann shows that high viscosity is desired for retraction while low viscosity is required for accurate impressions, such that the ordinary skilled artisan would have understood how to choose amounts of fillers within the amounts discussed in Hoffmann to achieve their desired degrees of retraction and impression accuracy by adjusting the composition consistency and rheological properties, which include viscosity.  Thus, filler amount is a result effective variable in that it predictably effects composition consistency and rheological properties, which includes viscosity.  Viscosity predictably effects the detail accuracy of the preparation margins and teeth.  Hoffmann teaches the higher viscosity compositions to be better for retraction.  It is within the ability of the ordinary skilled artisan to choose the amount of filler that gives the desired amount of retraction and detail accuracy of the preparation margins and teeth.  See MPEP 2144.05  II.  B.  Hoffmann does establish the amount of filler to be a result-effective variable that predictably effects the composition ability to retract and to allow the impression material to capture good detail accuracy of the preparation margins and teeth according to the teachings of Hoffmann.  

The rationale to use amounts from 0 to 70 is found in Bublewitz’ examples.  The reason to expect the results argued by the applicant is found in Hoffmann, as discussed in the above rejection and in the above obviousness statement copied from the above rejection.

The applicant’s arguments as they apply to these new grounds of rejection have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed inventions.  
The applicant’s arguments are therefore not persuasive in overcoming the above new grounds of rejection.

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762